Case 1:17-cv-00149-LAP Document 107 Filed 04/17/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KING RANGE, JR.,
Plaintiff,

-against- - Case No.: 1:17-cv-00149-LAP

230 WEST 41ST STREET LLC, HAT TRICK |
PIZZA, INC., DOMINO’S PIZZA LLC AND
DOMINO'S PIZZA FRANCHISING LLC,

Defendants.

. wee eee eee enn eeneeeennee XK

 

MEMORANDUM OF LAW ON BEHALF OF DEFENDANTS
DOMINO’S PIZZA LLC AND DOMINO’S PIZZA FRANCHISING LLC

Dated: Garden City, New York -

February 7, 2020 KENDRIC LAW GROUP P.C.
Attorneys for Defendants
Domino’s Pizza LLC and
Domino’s Pizza Franchising LLC
1225 Franklin Avenue, Suite 450
Garden City, New York 11530
(516) 732-4774

 
Case 1:17-cv-00149-LAP Document 107 Filed 04/17/20 Page 2 of 6

PRELIMINARY STATEMENT

In this action, Plaintiff asserts claims for relief against Defendants Domino’s Pizza LLC
and Domino’s Pizza Franchising LLC (collectively, “Domino’s”) under Title III of the Americans
with Disabilities Act (“ADA”), New York State Human Rights Law (“NYSHRL”), New York
State Civil Rights Law (“NYSCRL”), New York City Human Rights Law (““NYCHRL”), and for
common law negligence. Domino’s did not discriminate against Plaintiff on the basis of disability.
Domino’s did not deny him access to a place of public accommodation. Domino’s did not own,
lease, operate, maintain, manage, occupy or control the pizza store or the premises at 227 West
40th Street in Manhattan in any sense. This is a store location independently owned and operated
by franchisee Hat Trick Pizza, Inc. (“Hat Trick”). None of this is in dispute. Domino’s did not
have any of the documents Plaintiffs requested in discovery. Plaintiff did not ask Domino’s to
produce a deposition witness. Plaintiff has agreed to dismiss his ADA claims against Domino’s
with prejudice, but will not dismiss his remaining NYSHRL, NYSCRL and NYCHRL claims

against Domino’s unless done “without prejudice”,

LEGAL ARGUMENT
Point 1. Domino’s has no nexus with the subject premises.

Under Title III of the ADA, “{nJo individual shall be discriminated against on the basis of
disability in the full and equal enjoyment of the ... facilities ... or accommodations of any place
of public accommodation by any person who owns, leases (or leases to), or operates a place of
public accommodation.” 42 U.S.C. §12182(a). “To state a claim under Title IN, [Plaintiff] must
allege (1) that [h]e is disabled within the meaning of the ADA; (2) that defendants own, lease or
operate a place of public accommodation; and (3) that defendants discriminated against [him] by

denying [him] a full and equal opportunity to enjoy the services defendants provide. Camarillo v.

 
Case 1:17-cv-00149-LAP Document 107 Filed 04/17/20 Page 3 of 6

Carrols Corp., 518 F.3d 153, 156 (2d Cir. 2008). Domino’s does not own, occupy or operate the
subject premises, This is an independently owned and operated franchise location. (Cookston Dec.,
44 22, 25, 27) Domino’s is not a proper ADA defendant and these claims should be dismissed with
prejudice.

For the same reason, Plaintiffs NYSHRL claims fail. New York State Executive Law
§296(2\(a) provides in relevant part, “It shall be an unlawful discriminatory practice for any
person, being the owner, lessee, proprictor, manager, superintendent, agent or employee of any
place of public accommodation ... [because of disability] ... directly or indirectly, to refuse,
withhold from or deny to such person any of the accommodations, advantages, facilities or
privileges thereof,” Domino’s has none of these relationships with the subject premises. Domino's

is not within the class of actors potentially liable for alleged violations of the NYSHRL.

Point 2. Plaintiff's NYCHRL claims should be dismissed.

Domino’s joins in and adopts each of the points and authorities set forth by co-defendants
230 West 41st Street LLC and Hat Trick in support of their Motion for Summary Judgment, filed
herewith. While the NYCHRL provides “somewhat broader rights” than federal law that require
an “independent liberal construction,” Krist v. Kolombos Rest. Inc., 688 F.3d 89, 97 (2d Cir.
2012), “claims for disability discrimination arising under NYCHRL are governed by the same
legal standards as federal ADA claims.” Roberman y. Alamo Drafthouse Cinemas Holdings, LLC,
2020 WL 253372, at *2 (Sup. Ct. Jan. 13, 2020). Plaintiff's claims based on disparate impact, and
liability for “aiding and abetting” disability discrimination under the NYCHRL should be
dismissed because there are no relevant distinctions with the ADA. (Compl, | 68-71, 74) See also
Stephens v, Shuttle Assoc., L.L.C., 547 F. Supp. 2d 269, 278-79 (S.D.N.Y. 2008) (dismissing claim

for discriminatory treatment based on disability under the NYCHRL, including for “aiding and

 

 
Case 1:17-cv-00149-LAP Document 107 Filed 04/17/20 Page 4 of 6

abetting” discrimination, under the because it was “similar to those of the ADA ...”). To the extent
Plaintiff is claiming Defendants failed to provide him a reasonable accommodation based on his
disability, his city law claim should be also be dismissed in its entirety. (See Compl., { 68). It is
undisputed that Plaintiff never requested an accommodation before filing this lawsuit. See
Roberman, 2020 WL 253372, *3 (dismissing disability access claim under the NYCHRL where
plaintiff never requested defendant to provide accommodation), citing Pimentel v. Citibank, N.A.,
29 A.D.3d 141, 148, 811 N.Y.S.2d 381 (1st Dep’t 2006)).

In addition, a franchisor such as Domino’s Pizza Franchising LLC may not be held liable
under the NYCHRL or NYSHRL where it lacks day-to-day control over the instrumentality that
gives rise to plaintiff's claim. Cha v. Hooters of Am., LLC, 2013 U.S, Dist. LEXIS 144750, at *6
(E.D.N.Y. Sept. 30, 2013) (“Under New York law, ‘{iJn deciding whether a franchisor may be
held vicariously liable for acts of its franchisees, courts determine whether the franchisor controls
the day-to-day operations of the franchisee, and, more specifically, whether the franchisor
exercises a considerable degree of control over the instrumentality at issue in a given case.’”)
(citing Wu y. Dunkin’ Donuts, Inc., 105 F. Supp. 2d 83, 87 (E.D.N.Y. 2000). Direct liability cases
also “look to the franchisor’s actual control or retained right of control” over the franchisee’s
premises to determine the presence of a duty for purposes of evaluating whether the franchisor was
itself negligent. Cha, at *11, citing Allen v. Choice Hotels Int’l., 276 F. App’x, 339, 342 n, 4 (4th
Cir, 2008).

Here, Hat Trick’s owner Robert Cookston unequivocally confirms that Domino’s owns no
interest in Hat Trick and has played no role in its day-to-day operations. And, Cookston attests,
Domino’s did not own, lease, operate, maintain, manage, occupy or control the pizza store or the

subject premises in any sense. Hat Trick’s contractual obligation to Domino’s Pizza Franchising

 
Case 1:17-cv-00149-LAP Document 107 Filed 04/17/20 Page 5 of 6

LLC was to “operate the Store in full compliance with all applicable laws, regulations and

ordinances.” (Cookston Dec., 4] 22-27)

Point 3. Plaintiff's NYSCRL and negligence claims should be dismissed.

Again, Domino’s joins in and adopts each of the points and authorities set forth by 230
West 41st Street LLC and Hat Trick in support of their Motion for Summary Judgment. Plaintiff
cannot premise a claim of common law negligence on a disability access violation as a matter of
law. See Francis v. Lo-Do Corp., No. 14-cv-5422, 2014 WL 7180091, at *1 (S.D.N.Y. Dec. 5,
2014) (rejecting negligence claim based upon the same facts and allegations as statutory ADA
claim and with no facts elicited to establish separate common law duty); see also Thomas vy. Ariel
West, 242 F. Supp. 3d 293, 305 (S.D.N.Y. 2017) (finding that the plaintiff may not establish a
common-law negligence claim based purely on an alleged noncompliance with federal and New
York state disability access statutory requirements); Lugo v. St. Nicholas Assoc., 2 Misc.3d 212,
218 (N.Y. Sup. Ct. N.Y. Cnty, 2003) (“if mere proof of a violation of the ADA were to establish
negligence per se, [then plaintiffs] would effectively be afforded a private right of action that the
ADA did not recognize.”), This claim is frivolous and should be dismissed with prejudice.

In addition, Plaintiff cannot file a claim under the NYSCRL without first providing notice
to the Attorney General. N.Y. Civ. Rights Law § 40-d. Plaintiff has not produced any documents
in discovery, including proof of this notice. Accordingly, this claim should be dismissed as well
and with prejudice. Sundaram v. Brookhaven Nat. Labs., 424 F. Supp. 2d 545, 571 (E.D.N.Y.
2006) (granting summary judgment where plaintiff failed to produce required notice for NYSCRL
claim), citing Silver v. Equitable Life Assur. Soc, of U.S., 168 A.D.2d 367, 368, 563 N.Y.S.2d 78,

80 (1st Dep't 1990).

 
Case 1:17-cv-00149-LAP Document 107 Filed 04/17/20 Page 6 of 6

CONCLUSION
Based upon the foregoing, it is respectfully requested that the within Motion for Summary
Judgment on behalf of Defendants, Domino’s Pizza LLC and Domino’s Pizza Franchising LLC,
be granted in its entirety and that Plaintiff's Complaint be dismissed with prejudice as against these

defendants.

Dated: Garden City, New York
February 7, 2020

   

KENDRIC LAW GROUP P.C.

 

Christopher Kendric

Attorneys for Defendants
Domino's Pizza LLC and
Domino’s Pizza Franchising LLC
1225 Franklin Avenue, Suite 450
Garden City, New York 11530
(516) 732-4774

 
